Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flann. (US 20050192749 A1, hereafter referred to as Flann).


Regarding claim 1, 
identifying, by a device, a road network that includes multiple paths from an origin node to a destination node, wherein the road network includes multiple nodes to represent junctions between the origin node and the destination node and multiple links to represent road segments connecting the junctions between the origin node and the destination node;  [Flann teaches a path planner (a device), a starting point (a origin node), A termination point (destination node), Candidate paths (multiple nodes and junctions), as in [0004] A path planner and a method for determining a path for a vehicle comprises defining a starting point for the vehicle. A termination point is defined. An obstacle detector detects one or more obstacles in a work area between the starting point and the termination point. An obstacle clearance zone is defined about each corresponding obstacle. Candidate paths are identified between the starting point and the termination point.; and Flann further teaches candidate paths or candidate path segments (i.e. multiple nodes to represent junctions, and multiple links to represent road segments) which constitutes a road network connecting the origin node and the destination node, as in [0018] An analyzer 18 identifies candidate paths (or candidate path segments) between the starting point and the termination point. In one embodiment, each candidate path or candidate path segment only intersects each obstacle clearance zone a maximum number of time (e.g., once) for each corresponding obstacle. …]
determining, by the device, that the multiple paths from the origin node to the destination node include at least one path having a turn complexity, [Flann teaches a path planner (a device), a starting point (a origin node), a termination point (destination node), Candidate paths (multiple nodes and junctions), Each candidate path only intersects the obstacle clearance zone  (turn), An economic cost is estimated for traversing each candidate path or a portion  (turn costs or turn restriction), as in [0004] A path planner and a method for determining a path for a vehicle comprises defining a starting point for the vehicle. A termination point is defined. An obstacle detector detects one or more obstacles in a work area between the starting point and the termination point. An obstacle clearance zone is defined about each corresponding obstacle. Candidate paths are identified between the starting point and the termination point. Each candidate path only intersects the obstacle clearance zone a maximum number of times (e.g., once) for each corresponding obstacle. An economic cost is estimated for traversing each candidate path or a portion thereof between the starting point and the termination point. A preferential path is selected from the identified candidate paths based on the preferential path being associated with a lowest estimated economic cost. Expansion of explanation based on amendment and arguments, Flann teaches the turn cost based both on 1) turn direction and on 2) turn restriction of the at least one path. As to 1, the typical instance of a crossroad with two two-lane-roads the distance of a left and right hand turn are different. Flann explicitly uses the distance and duration of the path portion in the costing. So the costing of Flann does disclose where the costing is based on the turn type. As to 2, section 0017 of Flann is about determining clearance to obstacles. Obstacles per dictionary.com is something that obstructs or hinders progress. This could be the lane width, prohibited direction or turn, vehicle constraints, etc.  Those lane restrictions based on obstacles/clearance incorporate in to the cost via the anticipated duration. Generally, it will take more time to drive with greater precision. So the cost of the segment using anticipated duration is based on turn restrictions because greater precision generally takes greater time.]
[Flann teaches vehicular constraints (i.e. turn restriction), as in [0017]...The vehicular constraints of the vehicle include the minimum turning radius of the vehicle, the vehicular width, the wheelbase, and the like. For example, the obstacle clearance zone may be selected to assure safe passage of the vehicle based on the precision and reliability of the location-determining receiver 26 for guidance and vehicular constraints (e.g., vehicular width and minimum turning radius) such that the vehicle safely passes by the obstruction or obstacle without colliding with it, striking it, scraping against it, or otherwise contacting it.; and in [0019] An estimator 20 estimates an economic cost for traversing each candidate path or a portion thereof (e.g., candidate path segment) between the starting point and the termination point. The economic cost may be defined in terms of (a) the distance of the candidate path or portion thereof, (b) the anticipated duration of executing the candidate path or a portion thereof, or (c) both the distance and anticipated duration. ] and 
selecting, by the device, a shortest path among the multiple paths from the origin node to the destination node based on the respective cost for each respective path of the multiple paths.  [Flann teaches [0021] A search engine 22 selects a preferential path from the identified candidate paths or identified candidate path segments based on the preferential path being associated with a lowest estimated economic cost. For example, the preferential path may be associated with the shortest distance of the candidate paths or the shortest anticipated duration of execution for the candidate paths.]

a direction in which a particular junction of the junctions is traversed, wherein a left turn traversing the particular junction is associated with a higher turn cost than [Flann 0019 Flann explicitly uses distance as a factor in the costing function. Examiner takes Official notice that typical roads in the USA are driven on the right side of the road. This standard configuration makes the turning distance of a left hand turn the longest by distance compared to a right hand turn or a straight through traversal. Thereby a costing based on distance would make the left turn the most costly traversal of the intersection because it is the greatest distance.]: 
a first turn cost associated with a right turn traversing the particular junction [Flann 0019 as explained just prior, on US based roads a right turn is less distance than a left turn.], and 
a second turn cost associated with crossing the particular junction [Flann 0019 as explained prior, on US based roads a straight traversal is less distance than a left turn.], or 
a turn restriction, on the at least one path, that is associated with at least one of: 
a first turn that is banned, or 
a second turn that is banned on a particular day or at a particular time. It would have been obvious to one of ordinary skill in the art at the time of filing to use the costing based on distance of Flann with the Official notice of right handed US roads to arrive at the costing hierarchy of left turns being more costly than right turns or straight traversals the reason for combining would be to take the disclosure of Flann and apply it to the existing road environment.  


Regarding claim 2, 
The method of claim 1, wherein selecting the shortest path comprises: [Flann teaches [0021] … For example, the preferential path may be associated with the shortest distance of the candidate paths …]
identifying, in the road network, a restricted area including a subset of the junctions and a subset of the road segments within a threshold distance from the turn complexity; [Flann teaches a path planner (a device), a starting point (a origin node), A termination point (destination node), Candidate paths (multiple nodes and junctions), as in [0004] ...An obstacle detector detects one or more obstacles in a work area between the starting point and the termination point. An obstacle clearance zone is defined about each corresponding obstacle. Candidate paths are identified between the starting point and the termination point. Each candidate path only intersects the obstacle clearance zone a maximum number of times (e.g., once) for each corresponding obstacle. An economic cost is estimated for traversing each candidate path or a portion thereof between the starting point and the termination point. A preferential path is selected from the identified candidate paths based on the preferential path being associated with a lowest estimated economic cost.] and
35PATENTDocket No. 20180541identifying, using an exhaustive search, a set of shortest paths between border links that enter the restricted area and border links that exit the restricted area, wherein the shortest path from the origin node to the destination node is one of the set of shortest paths that enters the restricted area on a first border link connected to the origin node and exits the restricted area on a second border link connected to the destination node.   [Flann teaches exhaustive search as in [0069] ...However, the optimal solution is only found following an exhaustive search. ...; and work area (restricted area), candidate path (border link) as in [0030] In step S108, an analyzer 18 identifies candidate paths (or path segments) between the starting point and the termination point. Each candidate path only intersects each obstacle clearance zone a maximum number of times (e.g., once) for each corresponding obstacle. For example, each candidate path intersects each outer boundary of the obstacle clearance zone once for each obstacle.]

Regarding claim 3, 
The method of claim 2, further comprising: 
replacing, in the road network, the restricted area with the set of shortest paths between the border links that enter the restricted area and the border links that exit the restricted area.  [Flann teaches when the maximum number of times is one, the preferential (shortest) path skips the work area (restrict area), as in [0004] A path planner and a method for determining a path for a vehicle comprises defining a starting point for the vehicle. A termination point is defined. An obstacle detector detects one or more obstacles in a work area between the starting point and the termination point. An obstacle clearance zone is defined about each corresponding obstacle. Candidate paths are identified between the starting point and the termination point. Each candidate path only intersects the obstacle clearance zone a maximum number of times (e.g., once) for each corresponding obstacle. An economic cost is estimated for traversing each candidate path or a portion thereof between the starting point and the termination point. A preferential path is selected from the identified candidate paths based on the preferential path being associated with a lowest estimated economic cost.]

Regarding claim 4, 
[Flann teaches route planning algorithm as in [0068] The Bounded A* Algorithm... and [0075] A path planning problem is usually solved by first constructing what is known as a visibility graph, as shown in FIG. 5, which is then searched using the A* algorithm to find the shortest (or cheapest) path from the starting point or starting confirmation to the termination point or the end configuration.; and exhaustive search as in [0069] ...to produce an algorithm that…   However, the optimal solution is only found following an exhaustive search. …; and work area (restrict area) as in [0076] FIG. 6 is a representation of a work area 400 which shows an illustrative preferential path 410 plan...]

Regarding claim 5, 
The method of claim 1, wherein selecting the shortest path comprises: [Flann teaches [0021] … For example, the preferential path may be associated with the shortest distance of the candidate paths …]
identifying, among the multiple paths, a first path that arrives at a particular junction between the origin node and the destination node, wherein the first path is associated with a first set of active restrictions based on uncompleted turn restrictions along the first path; [Flann teaches not drivable by the vehicle (e.g., require orthogonal turns) as the "uncompleted turn restrictions" as in [0032] Instep S109, a filter or estimator 20 filters the identified candidate paths based on at least one of a generally linear cost estimate and a path rule (e.g., maximum-touches criteria). For example, the filter or estimator 20 may reduce the search space or eliminate candidate paths or path segments from consideration that (1) are not drivable by the vehicle (e.g., require orthogonal turns where the vehicle has Ackerman steering),…]
identifying, among the multiple paths, a second path that arrives at the particular junction between the origin node and the destination node, wherein the second path is associated with a second set of active restrictions based on uncompleted turn restrictions along the second path; [Flann teaches first path, second path, and not drivable area (uncompleted turn restrictions) as in [0031]...In accordance with a second technique, the identified candidate path comprises first a path segment from a starting point to a first boundary (of a first obstacle clearance zone) about a first corresponding obstacle, a second path segment from a first boundary to a second boundary (of a second obstacle clearance zone) about a second corresponding obstacle. ...; and in [0032] Instep S109, a filter or estimator 20 filters the identified candidate paths based on at least one of a generally linear cost estimate and a path rule (e.g., maximum-touches criteria). For example, the filter or estimator 20 may reduce the search space or eliminate candidate paths or path segments from consideration that (1) are not drivable by the vehicle (e.g., require orthogonal turns where the vehicle has Ackerman steering),] and  36PATENT Docket No. 20180541 
eliminating the second path based on determining that the first set of active restrictions is a subset of or equal to the second set of active restrictions.  [Flann teaches maximum-touches criteria (active restrictions) as in [0035] Under the application of path rules, the filter or estimator 20 reduces or eliminates unnecessary looping of the candidate path or candidate path segment through the obstacles. For example, the path rule may set a limit on the number of times that a candidate path may intercept an obstacle clearance zone. Such a limitation on the number of times that a candidate path may intercept an obstacle clearance zone may be referred to as a maximum-touches criteria. A under one example of a maximum-touches criteria a path rule relates to contacting an outer boundary associated with an obstacle clearance about an obstacle less than or equal to an allotted maximum number of times.]

Regarding claim 6, 
The method of claim 5, wherein the second path is eliminated based on further determining that the first path and the second path arrive at the particular junction between the origin node and the destination node through a common set of last nodes.  [Flann teaches the loop has a common set of last nodes, as in [0035] Under the application of path rules, the filter or estimator 20 reduces or eliminates unnecessary looping of the candidate path or candidate path segment through the obstacles. For example, the path rule may set a limit on the number of times that a candidate path may intercept an obstacle clearance zone. ...]

Regarding claim 7, 
The method of claim 6, wherein the common set of last nodes includes two or more junctions between the origin node and the destination node.  [Flann teaches the loop has multiple nodes, as in [0035] Under the application of path rules, the filter or estimator 20 reduces or eliminates unnecessary looping of the candidate path or candidate path segment through the obstacles. For example, the path rule may set a limit on the number of times that a candidate path may intercept an obstacle clearance zone. ...]

Regarding claim 8, 
A device, comprising: 
 [Flann teaches [0069] ...Central Processing Unit (CPU) time of the path planner 10 ] and 
one or more processors communicatively coupled to the one or more memories, to: [Flann teaches [0069] Bounded A* combines techniques from both depth-first Branch-and-Bound and A* to produce an algorithm that: (a) Finds a reasonable solution quickly, (b) incrementally improves the solution given more Central Processing Unit (CPU) time of the path planner 10 or other data processor, (c) uses only memory bounded linearly in the solution depth,; and in [0048] Pop(Q) returns the lowest scoring item on the queue or data stack. The queue or data stack may represent a series of registers of data storage, magnetic data storage, optical data storage, memory, volatile computer memory or the like.]
identify a road network that includes multiple paths from an origin node to a destination node, [Flann teaches a path planner (a device), a starting point (a origin node), A termination point (destination node), Candidate paths (multiple nodes and junctions), as in 
[0004] A path planner and a method for determining a path for a vehicle comprises defining a starting point for the vehicle. A termination point is defined. ... Candidate paths are identified between the starting point and the termination point.]
wherein the road network includes multiple nodes to represent junctions between the origin node and the destination node and multiple links to represent road segments connecting the junctions between the origin node and the destination node; [Flann teaches [0018] An analyzer 18 identifies candidate paths (or candidate path segments) between the starting point and the termination point. In one embodiment, each candidate path or candidate path segment only intersects each obstacle clearance zone a maximum number of time (e.g., once) for each corresponding obstacle. The actual maximum number of times for intersecting the obstacle clearance zone may depend on the physical geometry of the obstacle (e.g., whether its surfaces or convex or concave.)]
determine that the multiple paths from the origin node to the destination node include at least one path having a turn complexity,  [Flann teaches vehicular constraints  (turn restriction) as in [0017]...The vehicular constraints of the vehicle include the minimum turning radius of the vehicle, the vehicular width, the wheelbase, and the like. For example, the obstacle clearance zone may be selected to assure safe passage of the vehicle based on the precision and reliability of the location-determining receiver 26 for guidance and vehicular constraints (e.g., vehicular width and minimum turning radius) such that the vehicle safely passes by the obstruction or obstacle without colliding with it, striking it, scraping against it, or otherwise contacting it.; and in [0018] An analyzer 18 identifies candidate paths (or candidate path segments) between the starting point and the termination point. ...]
wherein the turn complexity comprises one or more of a turn cost or a turn restriction along the at least one path;  37PATENT Docket No. 20180541 [Flann teaches turning radius, obstacle clearance zone, (i.e. turn complexity and turn restriction), as in [0017] and are factored into cost calculation as in [0019]: 
[0017] … The vehicular constraints of the vehicle include the minimum turning radius of the vehicle, the vehicular width, the wheelbase, and the like. For example, the obstacle clearance zone may be selected to assure safe passage of the vehicle based on the precision and reliability of the location-determining receiver 26 for guidance and vehicular constraints (e.g., vehicular width and minimum turning radius) such that the vehicle safely passes by the obstruction or obstacle without colliding with it, striking it, scraping against it, or otherwise contacting it....
[0019] An estimator 20 estimates an economic cost for traversing each candidate path or a portion thereof (e.g., candidate path segment) between the starting point and the termination point. The economic cost may be defined in terms of (a) the distance of the candidate path or portion thereof, ...] Expansion of explanation based on amendment and arguments, Flann teaches the turn cost based both on 1) turn direction and on 2) turn restriction of the at least one path. As to 1, the typical instance of a crossroad with two two-lane-roads the distance of a left and right hand turn are different. Flann explicitly uses the distance and duration of the path portion in the costing. So, the costing of Flann does disclose where the costing is based on the turn type. As to 2, section 0017 of Flann is about determining clearance to obstacles. Obstacles per dictionary.com is something that obstructs or hinders progress. This could be the lane width, prohibited direction or turn, vehicle constraints, etc.  Those lane restrictions based on obstacles/clearance incorporate in to the cost via the anticipated duration. Generally, it will take more time to drive with greater precision. So the cost of the segment using anticipated duration is based on turn restrictions because greater precision generally takes greater time.
compute a respective cost for each respective path of the multiple paths from the origin node to the destination node based on a total cost associated with a set of road segments in the respective path, [Flann teaches [0018] An analyzer 18 identifies candidate paths (or candidate path segments) between the starting point and the termination point. 
[0019] An estimator 20 estimates an economic cost for traversing each candidate path or a portion thereof (e.g., candidate path segment) between the starting point and the termination point. The economic cost may be defined in terms of (a) the distance of the candidate path or portion thereof, …]
 [Flann teaches vehicular constraints (turn restriction)
[0017]...The vehicular constraints of the vehicle include the minimum turning radius of the vehicle, the vehicular width, the wheelbase, and the like. For example, the obstacle clearance zone may be selected to assure safe passage of the vehicle based on the precision and reliability of the location-determining receiver 26 for guidance and vehicular constraints (e.g., vehicular width and minimum turning radius) such that the vehicle safely passes by the obstruction or obstacle without colliding with it, striking it, scraping against it, or otherwise contacting it.
[0019] An estimator 20 estimates an economic cost for traversing each candidate path or a portion thereof (e.g., candidate path segment) between the starting point and the termination point. The economic cost may be defined in terms of (a) the distance of the candidate path or portion thereof, (b) the anticipated duration of executing the candidate path or a portion thereof, or (c) both the distance and anticipated duration. ] and 
select a shortest path among the multiple paths from the origin node to the destination node based on the respective cost for each respective path of the multiple paths.  [Flann teaches [0021] A search engine 22 selects a preferential path from the identified candidate paths or identified candidate path segments based on the preferential path being associated with a lowest estimated economic cost. For example, the preferential path may be associated with the shortest distance of the candidate paths or the shortest anticipated duration of execution for the candidate paths.]
Flann does not explicitly disclose the costing tied to turn type as claimed, but does disclose the costing based on distance. The distance costing of Flann and the right side of road driving of the USA does arrive at the costing scenarios as claimed.  That comprises one or more of a turn cost that is associated with at least one of: 
a direction in which a particular junction of the junctions is traversed, wherein a left turn traversing the particular junction is associated with a higher turn cost than [Flann 0019 Flann explicitly uses distance as a factor in the costing function. Typical roads in the USA are driven on the right side of the road. This standard configuration makes the turning distance of a left hand turn the longest by distance compared to a right hand turn or a straight through traversal. Thereby a costing based on distance would make the left turn the most costly traversal of the intersection because it is the greatest distance.]: 
[Flann 0019 as explained just prior, on US based roads a right turn is less distance than a left turn.], and 
a second turn cost associated with crossing the particular junction [Flann 0019 as explained prior, on US based roads a straight traversal is less distance than a left turn.], or 
a turn restriction, on the at least one path, that is associated with at least one of: 
a first turn that is banned, or 
a second turn that is banned on a particular day or at a particular time. It would have been obvious to one of ordinary skill in the art at the time of filing to use the costing based on distance of Flann with the road standards of US to arrive at the costing hierarchy of left turns being more costly than right turns or straight traversals the reason for combining would be to take the disclosure of Flann and apply it to the existing road environment.  


Regarding claim 9, 
The device of claim 8, wherein the one or more processors, when selecting the shortest path, are to: [Flann teaches [0069] ...Central Processing Unit (CPU) time of the path planner 10; and [0021]...the preferential path may be associated with the shortest distance of the candidate paths …]
identify, in the road network, a restricted area including a subset of the junctions and a subset of the road segments within a threshold distance from the turn complexity; [Flann teaches [0017] An obstacle modeler 16 defines an obstacle clearance zone about a physical boundary of each obstacle. For example, the obstacle clearance zone may be defined by extending a zone about the actual physical dimensions or physical boundary of the obstacle by one or more of the following:...; and [0019] An estimator 20 estimates an economic cost for traversing each candidate path or a portion thereof (e.g., candidate path segment) between the starting point and the termination point. The economic cost may be defined in terms of (a) the distance of the candidate path or portion thereof...; [0032]...(3) exceed a maximum path length or a maximum threshold cost limit (e.g., in relation to other proposed or tentative candidate paths or solutions for the preferential path), ...] and 
identify, using an exhaustive search, a set of shortest paths between border links that enter the restricted area and border links that exit the restricted area, wherein the shortest path from the origin node to the destination node is one of the set of shortest paths that enters the restricted area on a first border link connected to the origin node and exits the restricted area on a second border link connected to the destination node.  [Flann teaches exhaustive search as in [0069]...However, the optimal solution is only found following an exhaustive search. ...; and further teaches work area (restricted area), candidate path (border link), as in [0030] In step S108, an analyzer 18 identifies candidate paths (or path segments) between the starting point and the termination point. Each candidate path only intersects each obstacle clearance zone a maximum number of times (e.g., once) for each corresponding obstacle. For example, each candidate path intersects each outer boundary of the obstacle clearance zone once for each obstacle. ]

Regarding claim 10, 
The device of claim 9, wherein the one or more processors are further to:  38PATENT Docket No. 20180541[Flann
teaches [0069] ... (b) incrementally improves the solution given more Central Processing Unit (CPU) time of the path planner 10 or other data processor, …]
replace, in the road network, the restricted area with the set of shortest paths between the border links that enter the restricted area and the border links that exit the restricted area.  [Flann teaches how to drive through work area (restricted area) with the shortest path, as in [0040] In step S112, a path planner 10 or search engine 22 selects a preferential path from the identified candidate paths based on the preferential path being associated with a lowest estimated economic cost (e.g., a total cost of the candidate path and its constituent candidate path segments in the aggregate). For example, the preferential path may be associated with the shortest distance of the candidate paths or the shortest anticipated duration of execution for the candidate paths to travel from the starting point to the termination point. In addition to being the lowest estimated cost, the preferential path must satisfy one or more of the following supplemental criteria: (1) the preferential path must be drivable by the vehicle given its vehicular constraints (e.g., minimum turning radius); (2) the preferential path must avoid striking or colliding with objects and obstacles in the work area; and (3) the preferential path must avoid striking, contacting or injuring persons and animals in the work area.]

Regarding claim 11, 
The device of claim 9, wherein the exhaustive search is performed based on a route planning algorithm encountering one or more of the border links that enter the restricted area.  [Flann teaches exhaustive search as in [0068] and [0069]: 
[0068] The Bounded A* Algorithm does a depth-first search and thereby saves memory. 
[0069]...However, the optimal solution is only found following an exhaustive search. ...
Flann further teaches work area (restricted area), candidate path (border link) as in [0030] In step S108, an analyzer 18 identifies candidate paths (or path segments) between the starting point and the termination point. Each candidate path only intersects each obstacle clearance zone a maximum number of times (e.g., once) for each corresponding obstacle. For example, each candidate path intersects each outer boundary of the obstacle clearance zone once for each obstacle. ]

Regarding claim 12, 
The device of claim 8, wherein the one or more processors, when selecting the shortest path, are to: [Flann teaches [0069] ...Central Processing Unit (CPU) time of the path planner 10 ; and [0021]...the preferential path may be associated with the shortest distance of the candidate paths. ]
identify, among the multiple paths, a first path that arrives at a particular junction between the origin node and the destination node,  wherein the first path is associated with a first set of active restrictions based on uncompleted turn restrictions along the first path; [Flann teaches not drivable by the vehicle (e.g., require orthogonal turns) as the "uncompleted turn restrictions", as in [0032] Instep S109, a filter or estimator 20 filters the identified candidate paths based on at least one of a generally linear cost estimate and a path rule (e.g., maximum-touches criteria). For example, the filter or estimator 20 may reduce the search space or eliminate candidate paths or path segments from consideration that (1) are not drivable by the vehicle (e.g., require orthogonal turns where the vehicle has Ackerman steering), ]
identify, among the multiple paths, a second path that arrives at the particular junction between the origin node and the destination node, wherein the second path is associated with a second set of active restrictions based on uncompleted turn restrictions along the second path; and [Flann teaches [0031]...In accordance with a second technique, the identified candidate path comprises first a path segment from a starting point to a first boundary (of a first obstacle clearance zone) about a first corresponding obstacle, a second path segment from a first boundary to a second boundary (of a second obstacle clearance zone) about a second corresponding obstacle. ...; and [0032] Instep S109, a filter or estimator 20 filters the identified candidate paths based on at least one of a generally linear cost estimate and a path rule (e.g., maximum-touches criteria). For example, the filter or estimator 20 may reduce the search space or eliminate candidate paths or path segments from consideration that (1) are not drivable by the vehicle (e.g., require orthogonal turns where the vehicle has Ackerman steering), ]
eliminate the second path based on determining that the first set of active restrictions is a subset of or equal to the second set of active restrictions.  [Flann teaches maximum-touches criteria (active restrictions), as in [0035] Under the application of path rules, the filter or estimator 20 reduces or eliminates unnecessary looping of the candidate path or candidate path segment through the obstacles. For example, the path rule may set a limit on the number of times that a candidate path may intercept an obstacle clearance zone. Such a limitation on the number of times that a candidate path may intercept an obstacle clearance zone may be referred to as a maximum-touches criteria. A under one example of a maximum-touches criteria a path rule relates to contacting an outer boundary associated with an obstacle clearance about an obstacle less than or equal to an allotted maximum number of times. ]

Regarding claim 13, 
The device of claim 12, wherein the second path is eliminated based on further determining that the first path and the second path arrive at the particular junction between the [Flann teaches the loop has a common set of last nodes, as in [0035] Under the application of path rules, the filter or estimator 20 reduces or eliminates unnecessary looping of the candidate path or candidate path segment through the obstacles. For example, the path rule may set a limit on the number of times that a candidate path may intercept an obstacle clearance zone. ... ]

Regarding claim 14, 
The device of claim 13, wherein the common set of last nodes includes two or more junctions between the origin node and the destination node.  [Flann teaches the loop has multiple nodes, as in [0035] Under the application of path rules, the filter or estimator 20 reduces or eliminates unnecessary looping of the candidate path or candidate path segment through the obstacles. For example, the path rule may set a limit on the number of times that a candidate path may intercept an obstacle clearance zone. ... ]

Regarding claim 15, 
A non-transitory computer-readable medium storing instructions, the instructions comprising: [Flann teaches storage and software instruction, as in [0048] Pop(Q) returns the lowest scoring item on the queue or data stack. The queue or data stack may represent a series of registers of data storage, magnetic data storage, optical data storage, memory, volatile computer memory or the like.: and further in [0056] In accordance with a first procedure for executing step S112, the A* Algorithm may be used to search for an optimal or preferential path plan solution to the obstacle graph in accordance with the following software instructions.  ]
[Flann teaches [0056] In accordance with a first procedure for executing step S112, the A* Algorithm may be used to search for an optimal or preferential path plan solution to the obstacle graph in accordance with the following software instructions.; and [0069] ...Central Processing Unit (CPU) time of the path planner 10]
identify a road network that includes multiple paths from an origin node to a destination node, wherein the road network includes multiple nodes to represent junctions between the origin node and the destination node and multiple links to represent road segments connecting the junctions between the origin node and the destination node; [Flann teaches a path planner (a device), a starting point (a origin node), A termination point (destination node), Candidate paths (multiple nodes and junctions), as in [0004] A path planner and a method for determining a path for a vehicle comprises defining a starting point for the vehicle. A termination point is defined. An obstacle detector detects one or more obstacles in a work area between the starting point and the termination point. An obstacle clearance zone is defined about each corresponding obstacle. Candidate paths are identified between the starting point and the termination point.]
determine that the multiple paths from the origin node to the destination node include at least one path having a turn complexity; [Flann teaches a path planner (a device), a starting point (a origin node), A termination point (destination node), Candidate paths (multiple nodes and junctions), Each candidate path only intersects the obstacle clearance zone  (turn), An economic cost is estimated for traversing each candidate path or a portion  (turn costs or turn restriction), as in [0004] A path planner and a method for determining a path for a vehicle comprises defining a starting point for the vehicle. A termination point is defined. An obstacle detector detects one or more obstacles in a work area between the starting point and the termination point. An obstacle clearance zone is defined about each corresponding obstacle. Candidate paths are identified between the starting point and the termination point. Each candidate path only intersects the obstacle clearance zone a maximum number of times (e.g., once) for each corresponding obstacle. An economic cost is estimated for traversing each candidate path or a portion thereof between the starting point and the termination point. A preferential path is selected from the identified candidate paths based on the preferential path being associated with a lowest estimated economic cost. Expansion of explanation based on amendment and arguments, Flann teaches the turn cost based both on 1) turn direction and on 2) turn restriction of the at least one path. As to 1, the typical instance of a crossroad with two two-lane-roads the distance of a left and right hand turn are different. Flann explicitly uses the distance and duration of the path portion in the costing. So the costing of Flann does disclose where the costing is based on the turn type. As to 2, section 0017 of Flann is about determining clearance to obstacles. Obstacles per dictionary.com is something that obstructs or hinders progress. This could be the lane width, prohibited direction or turn, vehicle constraints, etc.  Those lane restrictions based on obstacles/clearance incorporate in to the cost via the anticipated duration. Generally, it will take more time to drive with greater precision. So the cost of the segment using anticipated duration is based on turn restrictions because greater precision generally takes greater time.]
compute a respective cost for each respective path of the multiple paths from the origin node to the destination node based on a total cost associated with a set of road segments in the respective path, wherein the cost for the at least one path having the turn complexity is [Flann teaches vehicular constraints  (turn complexity), as in [0017]...The vehicular constraints of the vehicle include the minimum turning radius of the vehicle, the vehicular width, the wheelbase, and the like. For example, the obstacle clearance zone may be selected to assure safe passage of the vehicle based on the precision and reliability of the location-determining receiver 26 for guidance and vehicular constraints (e.g., vehicular width and minimum turning radius) such that the vehicle safely passes by the obstruction or obstacle without colliding with it, striking it, scraping against it, or otherwise contacting it.; and in [0019] An estimator 20 estimates an economic cost for traversing each candidate path or a portion thereof (e.g., candidate path segment) between the starting point and the termination point. The economic cost may be defined in terms of (a) the distance of the candidate path or portion thereof, (b) the anticipated duration of executing the candidate path or a portion thereof, or (c) both the distance and anticipated duration.] and 40PATENT Docket No. 20180541 
select a shortest path among the multiple paths from the origin node to the destination node based on the respective cost for each respective path of the multiple paths.  [Flann teaches [0021] A search engine 22 selects a preferential path from the identified candidate paths or identified candidate path segments based on the preferential path being associated with a lowest estimated economic cost. For example, the preferential path may be associated with the shortest distance of the candidate paths or the shortest anticipated duration of execution for the candidate paths.]
Flann does not explicitly disclose the costing tied to turn type as claimed, but does disclose the costing based on distance. The distance costing of Flann and the right side of road driving of the USA does arrive at the costing scenarios as claimed.  That comprises one or more of a turn cost that is associated with at least one of: 
[Flann 0019 Flann explicitly uses distance as a factor in the costing function. Typical roads in the USA are driven on the right side of the road. This standard configuration makes the turning distance of a left hand turn the longest by distance compared to a right hand turn or a straight through traversal. Thereby a costing based on distance would make the left turn the most costly traversal of the intersection because it is the greatest distance.]: 
a first turn cost associated with a right turn traversing the particular junction [Flann 0019 as explained just prior, on US based roads a right turn is less distance than a left turn.], and 
a second turn cost associated with crossing the particular junction [Flann 0019 as explained prior, on US based roads a straight traversal is less distance than a left turn.], or 
a turn restriction, on the at least one path, that is associated with at least one of: 
a first turn that is banned, or 
a second turn that is banned on a particular day or at a particular time. It would have been obvious to one of ordinary skill in the art at the time of filing to use the costing based on distance of Flann with the road standards of US to arrive at the costing hierarchy of left turns being more costly than right turns or straight traversals the reason for combining would be to take the disclosure of Flann and apply it to the existing road environment.  


Regarding claim 16, 
The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, that cause the one or more processors to select the shortest path, cause the one or more processors to: [Flann teaches storage and software instruction, as in [0048] Pop(Q) returns the lowest scoring item on the queue or data stack. The queue or data stack may represent a series of registers of data storage, magnetic data storage, optical data storage, memory, volatile computer memory or the like.; and further in [0056] In accordance with a first procedure for executing step S112, the A* Algorithm may be used to search for an optimal or preferential path plan solution to the obstacle graph in accordance with the following software instructions. ]
identify, in the road network, a restricted area including a subset of the junctions and a subset of the road segments within a threshold distance from the turn complexity; [Flann teaches a path planner (a device), a starting point (a origin node), A termination point (destination node), Candidate paths (multiple nodes and junctions), as in [0004] ...An obstacle detector detects one or more obstacles in a work area between the starting point and the termination point. An obstacle clearance zone is defined about each corresponding obstacle. Candidate paths are identified between the starting point and the termination point. Each candidate path only intersects the obstacle clearance zone a maximum number of times (e.g., once) for each corresponding obstacle. ; and further in [0032]...(3) exceed a maximum path length or a maximum threshold cost limit (e.g., in relation to other proposed or tentative candidate paths or solutions for the preferential path), ...]  and 
identify, using an exhaustive search, a set of shortest paths between border links that enter the restricted area and border links that exit the restricted area, wherein the shortest path from the origin node to the destination node is one of the set of shortest paths that enters the restricted area on a first border link connected to the origin node and exits the restricted area on a second border link connected to the destination node.  [Flann teaches exhaustive search as in [0069]… However, the optimal solution is only found following an exhaustive search. ...; and further teaches work area (restricted area), candidate path (border link), as in [0030] In step S108, an analyzer 18 identifies candidate paths (or path segments) between the starting point and the termination point. Each candidate path only intersects each obstacle clearance zone a maximum number of times (e.g., once) for each corresponding obstacle. For example, each candidate path intersects each outer boundary of the obstacle clearance zone once for each obstacle. ]

Regarding claim 17, 
The non-transitory computer-readable medium of claim 16, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: [Flann teaches storage and software instruction, as in [0048] Pop(Q) returns the lowest scoring item on the queue or data stack. The queue or data stack may represent a series of registers of data storage, magnetic data storage, optical data storage, memory, volatile computer memory or the like.; and further in [0056] In accordance with a first procedure for executing step S112, the A* Algorithm may be used to search for an optimal or preferential path plan solution to the obstacle graph in accordance with the following software instructions.]
replace, in the road network, the restricted area with the set of shortest paths between the border links that enter the restricted area and the border links that exit the restricted area.  [Flann teaches how to drive through work area (restricted area) with the shortest path, as in [0040] In step S112, a path planner 10 or search engine 22 selects a preferential path from the identified candidate paths based on the preferential path being associated with a lowest estimated economic cost (e.g., a total cost of the candidate path and its constituent candidate path segments in the aggregate). For example, the preferential path may be associated with the shortest distance of the candidate paths or the shortest anticipated duration of execution for the candidate paths to travel from the starting point to the termination point. In addition to being the lowest estimated cost, the preferential path must satisfy one or more of the following supplemental criteria: (1) the preferential path must be drivable by the vehicle given its vehicular constraints (e.g., minimum turning radius); (2) the preferential path must avoid striking or colliding with objects and obstacles in the work area; and (3) the preferential path must avoid striking, contacting or injuring persons and animals in the work area.]

Regarding claim 18, 
The non-transitory computer-readable medium of claim 16, wherein the exhaustive search is performed based on a route planning algorithm encountering one or more of the border links that enter the restricted area.  [Flann route planning algorithm as in [0068] The Bounded A* Algorithm... and [0075] A path planning problem is usually solved by first constructing what is known as a visibility graph, as shown in FIG. 5, which is then searched using the A* algorithm to find the shortest (or cheapest) path from the starting point or starting confirmation to the termination point or the end configuration.; further teaches exhaustive search as in [0069]...to produce an algorithm that…   However, the optimal solution is only found following an exhaustive search. …; and further teaches work area (restrict area) as in [0076] FIG. 6 is a representation of a work area 400 which shows an illustrative preferential path 410 plan...]

Regarding claim 19, 
The non-transitory computer-readable medium of claim 15, wherein the one or more [Flann teaches storage and software instruction, as in [0048] Pop(Q) returns the lowest scoring item on the queue or data stack. The queue or data stack may represent a series of registers of data storage, magnetic data storage, optical data storage, memory, volatile computer memory or the like.; and in [0056] In accordance with a first procedure for executing step S112, the A* Algorithm may be used to search for an optimal or preferential path plan solution to the obstacle graph in accordance with the following software instructions.]
identify, among the multiple paths, a first path that arrives at a particular junction between the origin node and the destination node, wherein the first path is associated with a first set of active restrictions based on uncompleted turn restrictions along the first path; [Flann teaches not drivable by the vehicle (e.g., require orthogonal turns) as the "uncompleted turn restrictions", as in [0032] Instep S109, a filter or estimator 20 filters the identified candidate paths based on at least one of a generally linear cost estimate and a path rule (e.g., maximum-touches criteria). For example, the filter or estimator 20 may reduce the search space or eliminate candidate paths or path segments from consideration that (1) are not drivable by the vehicle (e.g., require orthogonal turns where the vehicle has Ackerman steering), ]
identify, among the multiple paths, a second path that arrives at the particular junction between the origin node and the destination node, wherein the second path is associated with a second set of active restrictions based on uncompleted turn restrictions along the second path; [Flann teaches multiple paths (first and second) and a second corresponding obstacle and orthogonal turns (uncompleted turn restrictions ), as in [0031]...In accordance with a second technique, the identified candidate path comprises first a path segment from a starting point to a first boundary (of a first obstacle clearance zone) about a first corresponding obstacle, a second path segment from a first boundary to a second boundary (of a second obstacle clearance zone) about a second corresponding obstacle. ...; and further in [0032] Instep S109, a filter or estimator 20 filters the identified candidate paths based on at least one of a generally linear cost estimate and a path rule (e.g., maximum-touches criteria). For example, the filter or estimator 20 may reduce the search space or eliminate candidate paths or path segments from consideration that (1) are not drivable by the vehicle (e.g., require orthogonal turns where the vehicle has Ackerman steering),  ] and 
eliminate the second path based on determining that the first set of active restrictions is a subset of or equal to the second set of active restrictions.  [Flann teaches maximum-touches criteria (active restrictions), as in [0035] Under the application of path rules, the filter or estimator 20 reduces or eliminates unnecessary looping of the candidate path or candidate path segment through the obstacles. For example, the path rule may set a limit on the number of times that a candidate path may intercept an obstacle clearance zone. Such a limitation on the number of times that a candidate path may intercept an obstacle clearance zone may be referred to as a maximum-touches criteria. A under one example of a maximum-touches criteria a path rule relates to contacting an outer boundary associated with an obstacle clearance about an obstacle less than or equal to an allotted maximum number of times.]]

Regarding claim 20, 
The non-transitory computer-readable medium of claim 19, wherein the second path is eliminated based on further determining that the first path and the second path arrive at the [Flann teaches the loop has a common set of last nodes, as in [0035] Under the application of path rules, the filter or estimator 20 reduces or eliminates unnecessary looping of the candidate path or candidate path segment through the obstacles. For example, the path rule may set a limit on the number of times that a candidate path may intercept an obstacle clearance zone. ... ]
Response to Arguments
Applicant's arguments filed 9/21/2021 have been fully considered but they are not persuasive. Flann disclosure operating on a standard US road way would produce the claimed costing of Applicant. 
Flann does not explicitly disclose the costing tied to turn type as claimed, but does disclose the costing based on distance. The distance costing of Flann and the right side of road driving of the USA does arrive at the costing scenarios as claimed.  That comprises one or more of a turn cost that is associated with at least one of: 
a direction in which a particular junction of the junctions is traversed, wherein a left turn traversing the particular junction is associated with a higher turn cost than [Flann 0019 Flann explicitly uses distance as a factor in the costing function. Typical roads in the USA are driven on the right side of the road. This standard configuration makes the turning distance of a left hand turn the longest by distance compared to a right hand turn or a straight through traversal. Thereby a costing based on distance would make the left turn the most costly traversal of the intersection because it is the greatest distance.]: 
a first turn cost associated with a right turn traversing the particular junction [Flann 0019 as explained just prior, on US based roads a right turn is less distance than a left turn.], and 
a second turn cost associated with crossing the particular junction [Flann 0019 as explained prior, on US based roads a straight traversal is less distance than a left turn.], or 

a first turn that is banned, or 
a second turn that is banned on a particular day or at a particular time. It would have been obvious to one of ordinary skill in the art at the time of filing to use the costing based on distance of Flann with the road standards of US to arrive at the costing hierarchy of left turns being more costly than right turns or straight traversals the reason for combining would be to take the disclosure of Flann and apply it to the existing road environment.  
For the above reason the independent claims are rejected in view of Flann. While some of the options for costing limitations were not cited back to Flann, Applicant is encouraged to review the 3 references in the conclusion as they may disclose aspects of the uncited optional limitations. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1) US 2020/0025583 [0078] speaks to costing on prohibited maneuvers.
2) US 2019/0120640 A1 [0121] speaks to costing of illegal paths – turn down wrong way road.
3) US 2007/0156326 A1 [0132] speaks to costing to a limited-access link (access may be limited by time)

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK M BRUSHABER whose telephone number is (313)446-4839. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665